Citation Nr: 0940696	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for left shoulder 
scars.  

2.  Entitlement to a compensable rating for an abdomen scar.  

3.  Entitlement to a compensable rating for left knee and the 
left upper shin scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from April 
1999 to July 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for the scars at issue, each 
rated 0 percent.  In January 2009, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  This case was 
before the Board in February 2009, when it was remanded for 
additional development.  

The Board's February 2009 remand, referred to the RO for 
appropriate action the issue of entitlement to service 
connection for a facial incision scar.  As that matter does 
not appear to have been addressed, it is once again referred 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left shoulder scares are a 1 cm. circular 
scar, and a 2.5 cm. linear scar, that are not deep or 
unstable, not tender on examination, and cause no limitation 
of function.   

2.  The Veteran's abdomen scar is a 3 cm. linear scar that is 
not deep or unstable, not tender on examination, and causes 
no limitation of function.  

3.  The Veteran's left knee and the left upper shin scars are 
a 1 x 1.5 cm. scar on the left knee, and a 3 x 0.5 cm. scar 
on the left upper shin, that are not deep or unstable, not 
tender on examination, and cause no limitation of function.  
CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the Veteran's 
left shoulder scars.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic 
Codes (Codes) 7801, 7802, 7803, 7804, 7805 (2008).  

2.  A compensable rating is not warranted for the Veteran's 
abdomen scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Codes 7802-7805 
(2008). 

3.  A compensable rating is not warranted for the Veteran's 
left knee and the left upper shin scars.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.118, Codes 7802-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, while a July 2009 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for examinations in March 2004 and April 
2009.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings may be warranted in 
initial increased rating claims, where the factual findings 
show distinct time periods when the service-connected 
disabilities exhibit symptoms that would warrant different 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
will be explained in greater detail below, the record does 
not show any distinct period of time when the criteria for a 
compensable rating were met for a scar at issue.  
Consequently, "staged" ratings are not warranted.  

The Board notes that the criteria for rating skin disability 
were revised, effective October 23, 2008.  73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The announcement of the final 
regulation specifically states that the new criteria apply 
"to all applications for benefits received by VA on or after 
October 23, 2008" and that a Veteran rated under the skin 
criteria in effect prior to that date may request review 
under the clarified criteria.  As neither the Veteran nor his 
representative has requested such review, and his claims were 
received prior to October 23, 2008, it is not necessary for 
the Board to consider the revised criteria.  

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805.  

Rating any of the scar residual disabilities discussed below 
under either Code 7801 or 7802 would be inappropriate as none 
of the scars is deep (associated with underlying tissue 
damage) or causes limitation of motion, and it is not shown 
that any superficial scar encompasses an area of 144 square 
inches.  Hence, these Codes will not be addressed further.  

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  

Under Code 7804, a 10 percent rating is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  Notes following Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

Code 7805 provides that other scars will be rated on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118.  

Left Shoulder Scars 

Service treatment records (STRs) show that in June 2000 the 
Veteran was seen for a left deltoid mole excision.  In 
February 2003 he received a smallpox vaccination to the left 
shoulder.  

On March 2004 pre-discharge examination on behalf of VA, it 
was noted the Veteran underwent excision of skin lesions from 
the left shoulder during service.  His complaints included 
itching.  Examination revealed a 1 cm. circular scar, and a 
2.5 cm. linear scar, on the left shoulder, both without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keliod, hypopigmentation or 
hyperpigmentation, abnormal texture, or limitation of motion.  
The diagnosis was scars on the left shoulder post excision of 
mole and smallpox vaccination, without residual.  

An October 2005 VA dermatology consult record reported that 
there were no suspicious lesions on full body skin check.  

At the January 2009 Travel Board hearing, the Veteran 
complained of itching, pulling and tugging of his left 
shoulder scars.  He also reported pain on palpation of the 
scar.  
On April 2009 VA examination, the Veteran reported his left 
shoulder scars pain was a 5 (on a scale of 10).  He reported 
he took aspirin and Tylenol for pain relief.  On examination, 
the left shoulder scars were found to be superficial and well 
healed, not fixed to underlying structures, and causing no 
impairment of function.  They were atrophic and not tender to 
either rubbing or pressure.  The examiner opined that the 
Veteran's report of the severity of the pain of the scars was 
suspect because "on examination both with pressure and 
rubbing, the claimant does not even wince the least."  

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the Veteran's service-
connected left shoulder scars, but has found none.  In 
particular, there is no medical evidence that the scars are 
deep, unstable, or painful.  See Codes 7803 and 7804.  

Although the Veteran has complained of pain, no limitation of 
function or pain was noted on examination.  Therefore, a 
rating under Code 7805 would be inappropriate.  

Abdomen Scars 

STRs show that in June 2000 underwent excision of a mole on 
his abdomen.  Later June 2000 records note that prolene 
sutures on his abdomen were removed, and that there was no 
evidence of infection.  

On March 2004 pre-discharge examination on behalf of VA, the 
Veteran's complaints included itchiness.  Examination 
revealed a pale-appearing 3cm. linear scar in the mid-
epigastric area, without tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keliod, 
hyperpigmentation or hypopigmentation, abnormal texture, or 
limitation of motion.  The diagnosis was status post excision 
of a mole of the abdomen, without residuals.  

An August 2005 VA treatment record noted mild hives on the 
Veteran's abdomen, with no other complaints.  An October 2005 
VA dermatology consult record reported that there were no 
suspicious lesions on full body skin check.  
At the January 2009 Travel Board hearing, the Veteran 
complained of pain, itching, tingling, and "pulling and 
tugging" associated with the abdomen scar.  

On April 2009 VA examination, the Veteran described his 
abdomen scar pain as 6 (on a scale of 10).  He reported he 
took aspirin and Tylenol for pain relief.  On examination, 
the abdomen scar was found to be superficial and well healed, 
not fixed to underlying structures, and causing no impairment 
of function.  It was atrophic and not tender to either 
rubbing or pressure.  The examiner opined that the Veteran's 
report of the severity of the pain of the scar was suspect 
because "on examination both with pressure and rubbing, the 
claimant does not even wince the least."

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the Veteran's service-
connected abdomen scar, but has found none.  In particular, 
there is no medical evidence that the scar is deep, unstable, 
or painful.  See Codes 7803 and 7804.  Although the Veteran 
has complained of pain, no pain or limitation of function was 
noted on examination.  Therefore, a rating under Code 7805 
would be inappropriate.  

Left Knee and Left Upper Shin Scars 

STRs show that in October 1997, the Veteran was seen for a 2-
3 cm. laceration of his left shin.  He complained of pain, 
swelling, and stiffness.  The pain was not relieved by the 
medication he was given, and there was drainage of foul 
smelling discharge.  On discharge from the hospital, he was 
ambulating without pain.  He was placed on limited duty for 
approximately 4 days, and hospitalized for 3 days.  The 
diagnosis was cellulitis.  

On March 2004 (prior to service discharge) examination on 
behalf of VA, the Veteran complained of intermittent pain, 
itching, and stiffness associated with his left knee and 
upper shin scars.  Examination revealed a pale-appearing 
1x1.5cm. scar on the medial aspect of the left knee, and a 
3x0.5cm. scar on the left upper shin, both without 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keliod, hyperpigmentation or 
hypopigmentation, abnormal texture, or limitation of motion.  
The diagnosis was scars on the left knee, without residuals.  

At the January 2009 Travel Board hearing, the Veteran 
testified that his left knee and left upper shin scars were 
aggravated by rubbing from his pants.  He related that 
bending his knee pulls the skin at the knee scar, and that 
kneeling, stretching, and exercise are difficult.  He 
reported that he took aspirin for pain.  

On April 2009 VA examination, the Veteran reported that his 
left knee scars pain was 7 (on a scale of 10), and that he 
took aspirin and Tylenol for relief.  On examination, the 
left knee and upper shin scars were found to be superficial 
and well healed, not fixed to underlying structures, and 
causing no impairment of function.  The scars were all 
atrophic and not tender to either rubbing or pressure.  The 
examiner opined that the Veteran's report of the severity of 
the pain of the scars was suspect because "on examination 
both with pressure and rubbing, the claimant does not even 
wince the least."

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the Veteran's service-
connected left knee and upper shin scars, but has found none.  
In particular, there is no medical evidence that the scars 
are deep, unstable, or painful.  See Codes 7803 and 7804.  
Although the Veteran has complained of pain, no pain or 
limitation found on examination, and given the examiner's 
reported observations on examination, the Board finds the 
Veteran's self- reports of severe levels of pain associated 
with this disability compensation-driven, and not credible.  
Therefore, a rating under Code 7805 would be inappropriate.  

Extraschedular consideration

The Board has also considered whether any of these claims 
warrants referral for extraschedular consideration.  Inasmuch 
as examinations have found each of the scars to be 
asymptomatic and not productive of any impairment of 
function, and as there is objective evidence to the contrary, 
the Board finds no basis for finding that the schedular 
criteria are inadequate, or that the disability picture 
presented by any scar exceptional.  Therefore, referral of 
any of these matters for consideration of an extraschdular 
rating is not warranted.  See 38 C.F.R. § 3.321; Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In light of the foregoing, each of the claims for a 
compensable rating at issue must be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of resolving reasonable doubt in the claimant's 
favor does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.


ORDER

A compensable rating for left shoulder scars is denied.  

A compensable rating for an abdomen scar is denied.  

A compensable rating for left knee and left upper shin scars 
is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


